OPINION

PER CURIAM.
This is a post-conviction application for a writ of habeas corpus forwarded to this Court pursuant to Article 11.07, § 3, et seq., V.A.C.C.P. Applicant was convicted of the offense of indecency with a child and punishment was assessed at confinement for seven years. No appeal was taken. In the present petition Applicant contends he is being illegally restrained in that he has not been released to mandatory supervision even though he is eligible for release and has reached the date on which he should have been released.
In Ex parte Schroeter, 958 S.W.2d 811 (Tex.Cr.App.1997), we held that those persons convicted of indecency with a child committed prior to May 23, 1997 must be released to mandatory supervision when their good time plus their flat time credits equal 100% of the sentence, provided there are no other reasons for continuing confinement. The record before us indicates no other reason for continued incarceration. Accordingly, Applicant is entitled to relief.
Habeas corpus relief is granted. The appropriate officials of the Texas Department of Criminal Justice are ordered to release Applicant to mandatory supervision immediately, if he is still in their custody, unless there are other reasons to continue incarceration.
No motions for rehearing of this cause will be entertained. Copies of this opinion shall be sent to the Texas Board of Pardons and *50Paroles as well as the Texas Department of Criminal Justice, Institutional and Paroles Divisions.